DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on July 1, 2022 and July 14, 2022 have been entered.

The Examiner notes that the supplemental amendment of the claims filed on July 14, 2022 are not an amendment of the initial amendment filed on July 1, 2022, but rather a modification of the earlier amendment of the claims filed on November 16, 2022. 

The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Specification
The objection to the abstract is withdrawn due to Applicant amendment.

Comments Concerning the Claims
The Examiner notes that claim 1 has been amended to recite a “graphene synthesis method comprising the following steps: ...”. All elements of a claim are required to be considered. However, the Examiner notes that the term “following” does not require or imply order to the steps, but instead emphasizes what steps are part of the claimed graphene synthesis method.  The Examiner notes that the effect of the phrase is to emphasize requirement of the claimed steps.

Claim Objections
The objection to claim 15 is withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claims have been amended to replace the term “main heating unit ...”/ “auxiliary heating unit... ” with “heater”.  While the amendment overcame the rejections of the claims under 35 U.S.C. 112(b), a question about whether the scope of the term “heater” in the context of the claimed method incorporate subject matter that is not supported by the disclosure as originally filed.  While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).  In their replies filed on July 1, 2022 and July 14, 2022, Applicant recites that support for the amendments may be found in paragraph [0072]; however the paragraph is used primarily to provide support the limitation for newly-added limitations concerning the order of heating and gas introduction, as recited in the instant claims.  Within the disclosure as originally filed, there is no express recitation of the term “heater”. The Examiner identifies the original claims and paragraphs [0062], [0082] – [0083], [0087] – [0088], [0115] and  Figure 5 as the closest recitations to the claim limitations of the “main heater” and “auxiliary heater”.
Under the plain meaning, a “heater” is understood to refer to an apparatus that heats or provides heat1. The original claims recites both a “main heating unit” and “auxiliary heating units”. “Unit”2 is understood to refer to single elements, sections or items where the adjective “heating” modifies the unit to be one related to heat. The words do not have the same scope as a heating unit is not necessarily the same as the heater, but may refer to a system incorporating a heater.  The Examiner also notes both the instant claim and the original claims require a step of irradiating a light using a main heating unit, but not all objects that qualify as heaters irradiate light (see e.g. paragraph [0063] , [0115] of the specification as originally filed, describing an inductor coil as a contrast to the alleged invention).  Furthermore the auxiliary heating units, as described in the specification, are not described as heating or providing heat to another object, but instead absorbing energy/ heat ([0112], [0114]). The term “auxiliary heating unit” likewise does not necessarily have the same scope of an “auxiliary heater” as a unit can refer to an entire system.  Accordingly, the originally-filed disclosure as a whole likewise does not offer suggestion that heaters are inherently or implicitly supported, potentially introducing New Matter.  Accordingly, there is no reasonable conveyance to one of ordinary skill in the art that the inventor or joint inventor has possession of the claimed invention at the time the application was filed. 
For the purposes of art rejections, the Examiner interprets the terms “heater” both as an object that provides heat and objects that control or otherwise modulate heat. 

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1 – 5, 7, 10, 13 – 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin et al. US 2011/0123776 A1 (hereafter “Shin”) in view of Park et al. US 6,025,575 (hereafter “Park”) and Hong et al. US 2011/0195207 A1 (of record).
Regarding claims 1, 3, 4, 5, 7, 10, 15 and 16; Shin is directed inter alia a method of preparing a graphene laminate. Shin discloses an apparatus for forming the graphene laminate onto a substrate as depicted in Fig. 3A, comprising: a [graphene synthesis] chamber, halogen lamps, a gas inlet arranged on the side of the chamber [first sidewall with a gas supplier in a portion of the first sidewall], and a gas outlet arranged on the opposite side of the chamber [second sidewall with a gas discharger disposed in a portion of the second sidewall] ([0114]). Shin discloses a method of synthesizing graphene onto a copper foil [substrate] comprising: placing [disposing] the copper foil into the chamber ([0062] – [0063], [0114]); selecting a pressure of the chamber to dispose [supply] a vapor-phase carbon source into the interior of the chamber through the gas inlet ([0063], [0065]; Fig. 3A 51); heating the substrate using the halogen lamps [irradiating a light into the inner space] while vapor-phase carbon source is supplied to grow graphene on the copper surface of the copper foil ([0114]) ; and then removing the halogen lamp [turning off the main heater] to naturally cool the inner temperature of the chamber and allow graphene to form in a predetermined orientation [meeting claim 15] ([0070], [0114]).  
Shin does not expressly that auxiliary units are disposed to define an auxiliary space and arranged relative to the substrate in the manner claimed, does not expressly teach the step of depressuring the inner space, and does not expressly teach that the supplying of a gas including carbon is subsequent to the step of irradiating a light to the inner space.
With regards to the auxiliary units that are disposed to define an auxiliary space and arranged relative to the substrate in the manner claimed:
Park is directed to a heating apparatus for chemical vapor deposition equipment comprising an upper reflection plate and a lower reflection plate [first and second auxiliary heater] (Abstract).  The reflection plates are mirrors that are arranged on opposite sides of a substrate (for example, as disclosed in Fig. 3) and thus form an isothermal cavity [auxiliary space] to reflect infrared rays and visible rays generated by a heater 13 (Fig. 4; col 3 lines 24 –46). Park discloses that such reflectors are advantageous in supplying heat uniformly to a substrate, irrespective of shape, during a chemical vapor deposition process (col 3 lines 24 –46, col 4 lines 15 – 25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the method of Shin by practicing the method in the presence of a first and second auxiliary heaters arranged in the manner claimed because Park teaches that such an arrangement improves the heat uniformity of the substrate, and thus allows for deposition processes to occur at desired temperatures and profiles.
With regards to the step of depressurizing the inner space:
While Shin does not expressly teach depressurization to reach a selected pressure, it would be readily apparent to one of ordinary skill in the art the act of selecting a pressure encompasses one of three finite acts: maintaining a pressure of the chamber to be equal to atmospheric pressure, increasing pressure/pressurizing the chamber and decreasing pressure/depressurizing the chamber to the selected pressure.  Shin also discloses that the desired thickness of the resultant graphene coating depends on process conditions such as the time of thermal treatment, the type and supply pressure of vapor-phase carbon source, and the size of the chamber.  Shin likewise suggests the pressure of the chamber is also critical at least on the basis of the pressure of the vapor-phase carbon source.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have specified/modified the selecting pressure step of Shin to be a step of depressurizing the inner space because Shin suggests that the pressure, including pressures less than atmospheric pressure, of the inner space is critical, among other process conditions, to the resultant thickness of the graphene coating, and because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that the process was not of innovation but of ordinary skill and common sense.

With regards to the supplying of a gas including carbon is subsequent to the step of irradiating a light to the inner space:
Hong is directed to a graphene roll-to-roll coating apparatus and a graphene roll-to-roll coating method (Abstract).  Hong discloses that the method of graphene roll-to-roll coating comprises: passing a portion of a metallic member through a pre-treating unit to perform a pre-treatment process ([0046], [0051], [0071] – [0073]; and subsequently passing the aforementioned portion through a graphene forming unit to deposit a graphene film onto the portion of the metallic member ([0047], [0075] – [0076]). The pre-treatment process can comprise pre-heating the metallic member (e.g. a copper pipe or foil) to a temperature at or below a temperature for forming graphene in an atmosphere of hydrogen gas ([0073], [0097], [0116]). After pre-heating, a carbon gas is provided as a precursor in the graphene forming unit ([0077] – [0079], [0116]).  The hydrogen gas is suggested to be used for a reduction process of the metallic member ([0097], [0116]) and to maintain the surface of a metallic member clean ([0077]). Hong further suggests that the pre-heating process also allows for the heating of the metallic member to a temperature at which the eventual chemical vapor deposition of graphene would progress easily prior to the act of forming/coating the graphene in the graphene forming unit ([0073]).
Similar to Hong, Shin discloses that, with vapor-phase carbon source present, hydrogen is known to keep clean a surface of a metal layer containing catalyst metal ([0066]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the method of Shin in view of Park by pre-heating the substrate, optionally with hydrogen, using the heater disclosed in Shin in view of Park [irradiating a light] and then subsequently supplying a gas including carbon into the inner space because Hong teaches that pre-heating a substrate that is to be coated with graphene allows for an easier execution of a vapor phase deposition of graphene from a carbon gas and because Hong suggests that hydrogen gas may be introduced in a pre-heating phase to clean and purify a metallic catalyst surface prior to the deposition of the graphene layer.
Regarding claim 2, the heat treatment temperature may be e.g. be between 700°C to 1300° ([0067]), overlapping with the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
Regarding claims 13 and 14; Shin discloses that the heat source may be e.g. a halogen lamp and/or a radiant heater ([0069], [0114]). Shin in view of Park does not expressly teach that the light includes light having near-infrared alongside mid-infrared and/or visible wavelength band light.
	While Shin does not expressly teach the light wavelength band of the halogen lamp and/or the infrared lamp, the Examiner takes the position that the operating wavelength band of the halogen lamp and/or the infrared heater is inherent to the combined invention of Shin in view of Park. Support for said presumption is found in the use of like apparatus and like processes (i.e. as evidenced by paragraph [0067] which states that halogen lamps emit light having the claimed wavelengths) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 
Alternatively, Shin discloses that the heat source may be e.g. an infrared heater, a microwave heater [heater that utilizes wavelengths adjacent to the infrared band] and ultraviolet rays [heater that utilizes wavelengths adjacent to the visible light band, which is itself adjacent to the infrared band]. Shin therefore suggests that the action of all light, at least those adjacent to the generic infrared band alongside all light that is characterized having wavelengths within the infrared band, are suitable for heating substrates, and thus Shin discloses heating with a light source with a wavelength band overlapping the near-infrared band, the visible light band, and the mid-infrared band.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin in view of Park and Hong as applied to claims 1 – 5, 7, 10, 13 – 16 above, and further in view of Cook et al. US 2003/0049372 (hereafter “Cook”) .
Regarding claim 8, Shin in view of Park and Hong does not expressly teach that the main heater comprises the claimed window.
With regards to the window surrounding an outer circumference of the halogen lamp:
In analogous art, Cook is directed to a chemical vapor deposition reactor (Abstract). Cook discloses a reactor as depicted in Fig. 5(a), comprising a reactor plenum space inside of reactor 59 ([0073]); windows 72; and halogen lamp heaters 78/126 and 128 positioned outside of the reactor plenum space with the windows allowing the light from the halogen lamps to heat through the windows ([0073], [0086]).  Cook also discloses an arrangement including thermal plates between the quartz windows and substrates to-be-processed. As the windows separate the inner reactor space from the lamps, Cook suggests that the windows act to separate the lamps from the atmosphere of the plenum space inside of the reactor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shin in view of Park and Ahn to have included a window around the circumference of the halogen lamps in order to separate the halogen lamps from the reaction atmosphere present in the apparatus used in the method of Shin in view of Park and Ahn, as suggested by the teachings of Cook.

Claims 6, 9, 11 and 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin in view of Park and Hong as applied to claims 1 – 5, 7, 10, 13 – 16 above, and further in view of Ratliff et al. US 6,300,600 (hereafter Ratliff).
Regarding claim 12, Shin in view of Park and Hong does not expressly teach auxiliary heaters comprising graphite.
Ratliff is directed to the heat treatment of wafers with a heat treatment apparatus for processes such as e.g. thermal chemical vapor deposition (col 1 lines 15 – 26). Ratliff discloses that the apparatus, as shown in Fig. 1A and 1B) comprises a wafer holder 38 that holds a wafer 28 [substrate], a plurality of (primary) heating elements 20 disposed on the top surface of the inner heating space, a plurality of secondary heating elements disposed on the side surfaces of the inner heating space and surrounding the substrate, and a heating plate 26 disposed between the heating elements that has a perimeter which is large enough to cover a wafer positioned adjacent to the heating plate (col 6 lines 30 – 63).  The primary and secondary heating elements emit heat rays (i.e. electromagnetic radiation/light) that is absorbed by the heating plate which subsequently reradiates heat to the wafer in a more uniform distribution of secondary heat rays and with an accurate temperature control (col 4 line 63 – col 5 line 6, col 6 lines 40 –63). The heating plate may be made of high-conductivity materials such as graphite covered with silicon carbide (col 6 lines 42 – 46).  The substrate holder is capable of adjusting the distance between the heating plate and the substrate holder to adjust fluid flow provided by a fluid inlet port 90 coupled with a fluid inlet conduit 88 or alternatively the flow characteristics of a fluid over the wafer (col 18 lines 17 – 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the method of Shin in view of Park to have the replaced the reflective mirrors of the modified method to be instead heating plates and spaces made of e.g. silicon carbide-coated graphite [meeting claim 12] because, in a similar purpose as that discussed in Park, Ratliff teaches that such a configuration is known to provide uniform heat distributions and accurate temperature control of substrates during any process that requires elevated temperatures, including chemical vapor deposition processes as suggested by Ratliff.
Regarding claim 6, the method of Shin as modified by Park, Hong and Ratliff would have a spaces symmetrically disposed between the first/second main heater/heating elements to a first/second heating plate [auxiliary heater], followed by half a space [auxiliary space] between the heating plate and the substrate.
Shin in view of Park, Hong and Ratliff, do not expressly teach the practice of the claimed method wherein the temperature of the auxiliary space is higher than both a temperature of a space between a first main heater and a first auxiliary and a temperature of a space between the second main heater.
	However, Ratiff discloses that when using a heating plate, the primary methods of heat transfer from the heaters to the heating plate and from the heating plate to the wafer substrate is by radiation (Fig. 14; col 5 lines 5 – 20, col 18 lines 1 –12); heat is radiated from a heating element onto the heating plate and then subsequently reradiated from the heating plate onto the wafer/substrate (col 4 line 63 – col 5 line 6). Radiative heating is a heat transfer process that is governed inter alia by the temperatures of emitting surfaces and the relative area of exposure between an emissive source providing heat and a receiving surface object3.  Each heating element radiates to each heating plate, and all the heating plates radiate toward the substrate. The heating elements and heating plates are the same in the method of Shin as modified by Park and Ratliff. Consequently, the space between the heating plates receives the heat transfer from both heating plates, in contrast to the singular amount of heat transfer occurring in the space between the a single heating element/lamp and a single heating plate.
Therefore, in view of the general knowledge of the art, it would have been obvious to one of ordinary skill in the art at the time of invention to have set, recognized or have expected that, in at least the step of irradiating light to the inner space, that the auxiliary space would arrive at a temperature higher than the spaces between the individual lamp/heating elements and heating plate/auxiliary heaters because the auxiliary space receives twice the amount of heat from radiation from the heating plates, and the focus of heat as discussed in Shin, Park and Ratliff is to the substrate, rather than the intermediate spaces between the lamp/heating elements and the heating plate.
Regarding claims 9 and 11, Shin in view of Park and Hong does not expressly teach that the gas supplier and the exhaust line [gas discharger] both have an extension portion extending toward the auxiliary space.
However, Ratliff discloses an embodiment that contains both a fluid inlet port 90 [supplier extension portion] and a fluid exhaust port 93 [discharger extension portion] that is above the wafer surface and between the wafer and the heating plate (Fig. 5A; col 11 line 4 – 17). The placement of the ports above the wafer and below the heating plate allows for fluid to be flowed across the wafer/substrate as well as define a particular fluid flow region. In alternative embodiments, fluid flow is controlled by the relative placement of the fluid inlet port to the fluid exhaust port (col 11 lines 18 – 30). Finally, Ratliff discloses that atmospheric conditions of the space around the wafer are easier to control as opposed to a large volume of a chamber; heating uniformity is also easier to control (col 11 line 65 – col 12 line 10).
Therefore, it would have been obvious to one of ordinary skill in the art to at the time of invention to have further modified the method of Shin in view of Park to have the the gas supplier and gas discharger to have extension portions into the auxiliary space because Ratliff teaches that such extenders aid in controlling flow conditions across a substrate and thus also uniformity of processing conditions such as temperature.

Response to Arguments
Applicant’s arguments, filed July 1, 2022 and July 14, 2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hong.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 heater. (2016). In Editors of the American Heritage Dictionaries (Ed.), The American Heritage (R) dictionary of the English language (6th ed.). Houghton Mifflin. 
        2 unit. (2015). In C. Schwarz, The Chambers Dictionary (13th ed.). Chambers Harrap. Credo Reference: https://search.credoreference.com/content/entry/chambdict/unit/1?institutionId=743
        3 As evidenced by Coulson, J.M. Richardson, J.F. Backhurst, J.R. Harker, J.H.. (1999). Coulson and Richardson's Chemical Engineering Volume 1 - Fluid Flow, Heat Transfer and Mass Transfer (6th Edition) - 9.5. Heat Transfer by Radiation. Elsevier. Retrieved from
        https://app.knovel.com/hotlink/pdf/id:kt007GBLB2/coulson-richardsons-chemical/radiation-transfer-between (pages 447-448, 458-460, 462-465)